Citation Nr: 9931167	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for a dental disability for 
treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.


FINDING OF FACT

The claim of entitlement to service connection for dental 
disability for treatment purposes is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for dental 
disability for treatment purposes is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for dental disability for 
treatment purposes is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Service treatment records reflect 
that the veteran received dental treatment during service, 
including treatment secondary to traumatic occlusion in April 
1951.  He also was treated for a fracture of the left ramus 
of the mandible in April 1952.  In light of the testimony 
offered by the veteran during his personal hearing with 
respect to the condition of his teeth during service and 
after service, the report of an October 1989 VA examination 
indicating that the veteran wore dentures, and the service 
medical records, the Board concludes that the veteran has met 
the threshold of submitting a well-grounded claim.  
Accordingly, VA must assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a).


ORDER

Evidence of a well-grounded claim of service connection for 
dental disability for treatment purposes has been submitted.  
To this extent the appeal is granted.


REMAND

The VA regulations pertaining to service connection for 
dental conditions for treatment purposes were amended, 
effective June 8, 1999.  See 64 Fed. Reg. 30393 (1999).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held 
that when the law or regulations change after a claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should arrange for a VA dental 
examination to determine the etiology of 
any dental disability the veteran may 
have.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should obtain 
a history from the veteran relating to 
any reported inservice trauma.  The 
examiner is requested to offer an opinion 
as to the etiology of any dental 
disability, including whether it is at 
least as likely as not related to service 
or to any inservice trauma.  A complete 
rationale should be provided for any 
opinion offered.

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for dental disability 
for treatment purposes under the 
regulations in effect both prior to and 
from June 8, 1999.

3.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link



